                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                    5:20-cv-00141-KDB
                               (5:19-cr-00033-KDB-DCK-1)

ANTONIO CARNELL WHITE,                    )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                                ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

        THIS MATTER is before the Court on Petitioner’s Amended Motion to Vacate, Set Aside

or Correct Sentence under 28 U.S.C. § 2255 [CV Doc. 3],1 the Government’s Motion to Dismiss

[CV Doc. 6], and Petitioner’s Motion to Amend [CV Doc. 9].

I.      BACKGROUND

        On April 17, 2019, Petitioner Antonio Carnell White (“Petitioner”) was charged in a Bill

of Indictment with one count of being a felon-in-possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1) (Count One); one count of possession with intent to distribute cocaine in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Count Two); and one count of possession of a firearm

in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i) (Count Three).

[CR Doc. 1: Bill of Indictment].




1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 5:20-cv-00141-
KDB, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
5:19-cr-00033-KDB-DCK-1.
       On June 13, 2019, the parties reached a plea agreement pursuant to which Petitioner agreed

to plead guilty to Count One and the Government agreed to dismiss Counts Two and Three. [CR

Doc. 10 at ¶¶ 1-2: Plea Agreement]. In the plea agreement, Petitioner stipulated to the factual

basis that was filed with his plea agreement and agreed that it could be used by the Court and the

U.S. Probation Office “without objection by the defendant for any purpose, including to determine

the applicable advisory guideline range or the appropriate sentence under 18 U.S.C. § 3553(a).”

[Id. at ¶ 11]. The factual basis provided, in pertinent part, as follows:

                       1.     On August 2, 2018, in Catawba County in the
               Western District of North Carolina, [Petitioner] knowingly and
               intentionally possessed a Smith & Wesson Bodyguard .380 semi-
               automatic pistol bearing serial number KBH5163 and a BRNO
               Model 52 7.62 caliber semi-automatic pistol bearing serial number
               E17228 (“FIREARMS”).

                       2.     In total, [Petitioner] possessed more than eight, but
               less than twenty-four, firearms on August 2, 2018.

                       3.     The FIREARMS were manufactured outside the
               State of North Carolina and both traveled in or affected interstate or
               foreign commerce before being seized from [Petitioner] by law
               enforcement on August 2, 2018.

                      4.     On August 2, 2018, [Petitioner] was prohibited by
               federal law from possessing any firearms. [Petitioner] was
               previously convicted of a felony criminal offense punishable by
               imprisonment for a term exceeding one year.

                      5. On August 2, 2018, [Petitioner] possessed the
               FIREARMS in connection with a felony controlled substance
               offense.

[CR Doc. 11 at 1-2: Factual Basis].

       The Magistrate Judge conducted Petitioner’s Rule 11 hearing on June 20, 2019. [See CR

Doc. 13: Acceptance and Entry of Guilty Plea]. At that time, Petitioner testified under oath that

he was guilty of the charges to which he was pleading guilty, that he understood and agreed to be



                                                  2
bound by the terms of his plea agreement, and that he had read, understood, and agreed with the

factual basis.    [Id. at ¶¶ 24, 26, 30-31]. Petitioner also testified that he understood the rights he

was waiving by pleading guilty, including his right to appeal and to challenge his conviction or

sentence in post-conviction proceedings. [See id. at ¶¶ 27-28]. The Magistrate Judge accepted

Petitioner’s guilty plea, finding that it was knowingly and voluntarily made. [Id. at p. 4].

        On June 21, 2019, the day after Petitioner’s guilty plea was accepted, the United States

Supreme Court decided Rehaif v. United States, 139 S. Ct. 2191 (2019). In Rehaif, the Supreme

Court “conclude[d] that in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the

Government must prove both that the defendant knew he possessed a firearm and that he knew he

belonged to the relevant category of persons barred from possessing a firearm.” 139 S. Ct. at 2200.

        Prior to Petitioner’s sentencing, a probation officer prepared a PSR. [CR Doc. 18]. The

probation officer recommended a Total Offense Level (TOL) of 31 and a criminal history category

of VI, which yielded a guidelines range of 188 to 235 months’ imprisonment. [Id. at ¶¶ 36, 59,

94]. The statutory maximum sentence under 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2) was,

however, 10 years. [Id. at ¶ 93]. Because the statutorily authorized maximum sentence was less

than the applicable guidelines range, the guideline term of imprisonment was 120 months. [Id. at

¶ 94 (citing U.S.S.G. §5G1.1(a)]. Petitioner’s criminal history was substantial, including several

felonies. [See id. at ¶¶ 39-57; see also id. at ¶¶ 62-76]. On February 14, 2018, not six months

before the instant charges, Petitioner was charged in Watauga County, North Carolina, with,

among other things, being a habitual felon.2 [Id. at ¶ 56]. Petitioner admitted his status as a


2 The North Carolina habitual felon statute provides, in part: “The district attorney, in his or her discretion,
may charge a person as an habitual felon pursuant to this Article. An indictment which charges a person
who is an habitual felon within the meaning of G.S. 14-7.1 with the commission of any felony under the
laws of the State of North Carolina must, in order to sustain a conviction of habitual felon, also charge that
said person is an habitual felon. The indictment charging the defendant as an habitual felon shall be separate
from the indictment charging him with the principal felony. An indictment which charges a person with

                                                       3
habitual felon in the State of North Carolina relative to this charge. [Id.]. The PSR also noted

that, “[a]bsent the Plea Agreement, the [Petitioner] may have been found guilty of, or pled guilty

to, Count Three which would have subjected the [Petitioner] to a minimum consecutive term of

imprisonment of at least 5 years.” [Id. at ¶ 95].

        On October 4, 2019, before sentencing, the parties filed a Joint Notice of Waiver and

Stipulation (the “Waiver”) regarding Rehaif “in anticipation of” and “to facilitate the sentencing”

in this matter. [CR Doc. 20 at 1-2: Joint Notice of Waiver and Stipulation]. Therein, the parties

noted that “[Petitioner] has discussed the Rehaif decision with his attorney and elects to stand by

the guilty plea he previously entered and proceed to sentencing in this matter.” [Id. at 1]. The

parties, therefore, stipulated as follows:

                1.      The [Petitioner] admits that, at the time he committed the
                section 922(g) offense(s) to which he has pleaded guilty in this case,
                he knew that he had previously been convicted of a crime punishable
                by imprisonment for a term exceeding one year. The defendant
                admits that he is in fact guilty of the section 922(g) offense(s) to
                which he pleaded guilty.

                2.      The [Petitioner] agrees that he entered his guilty plea to his
                section 922(g) offense(s) knowingly, intelligently, and voluntarily.

                3.      The [Petitioner is aware that he may move to withdraw his
                plea for any fair and just reason before the district court imposes
                sentence. The [Petitioner] agrees that he does not wish to withdraw
                his plea.

                4.      The [Petitioner] waives any right to contest his conviction in
                any appeal or post-conviction action on grounds related to Rehaif.
                This waiver precludes the [Petitioner] from asserting any claims
                related to Rehaif, including but not limited to claims of error in the
                indictment or other charging instrument and claims of error in the
                court’s acceptance of his plea.


being an habitual felon must set forth the date that prior felony offenses were committed, the name of the
state or other sovereign against whom said felony offenses were committed, the dates that pleas of guilty
were entered to or convictions returned in said felony offenses, and the identity of the court wherein said
pleas or convictions took place.” N.C.G.S. § 14-7.3.

                                                    4
[Id. at 1-2].

        Petitioner was sentenced on October 8, 2019. Adopting the PSR, the Court sentenced

Petitioner to a term of imprisonment of 120 months on Count One. [CR Doc. 21 at 2: Judgment;

CR Doc. 22 at 1: Statement of Reasons]. Judgment on Petitioner’s conviction was entered the

same day. [CR Doc. 21]. Petitioner did not directly appeal his conviction or sentence.

        Petitioner timely filed a motion under 28 U.S.C. § 2255 to vacate, set aside or correct

sentence. [CV Doc. 1]. The Court ordered Petitioner to file an amended petition for Petitioner’s

failure to sign his motion under penalty of perjury. [CV Doc. 2]. Petitioner complied and his

amended motion to vacate under § 2255 is now before the Court. [CV Doc. 3]. Petitioner claims

ineffective assistance of counsel, stating that “[c]ounsel failed to inform Mr. White of all elements

of 922(g) charge before entering into plea. As the Supreme Court made clear in it’s ruleing in

Rehaif No. 17-9560 Decided June 21 2019.”3 [Id. at 4 (errors uncorrected)]. For relief, Petitioner

asks the Court to vacate his conviction under § 922(g) and to dismiss the Indictment. [Id. at 12].

        The Court ordered the Government to respond to Petitioner’s motion [CV Doc. 4], and the

Government moved to dismiss it [CV Doc. 6]. Petitioner responded [CV Doc. 8] and has since

filed a motion to amend in which Petitioner merely states, “Gary vs. United States [4 th Circuit].”

[CV Doc. 9].

        This matter is ripe for adjudication.

II.     STANDARD OF REVIEW

        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior


3In his original motion to vacate, Petitioner also claimed that the federal government lacked subject matter
jurisdiction to convict him under § 922(g). [CV Doc. 1 at 5]. Even if Petitioner had asserted this claim in
his amended motion, it is without merit. There is no question this Court had jurisdiction to convict
Petitioner on this charge. See 18 U.S.C. § 3231.

                                                     5
proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       Petitioner’s motion for relief under § 2255 fails for several reasons. Petitioner’s claim is

conclusory and is insufficient as a matter of law. See United States v. Dyess, 730 F.3d 354, 359-

60 (4th Cir. 2013) (holding it was proper to dismiss § 2255 claims based on vague and conclusory

allegations). It neither explains which elements counsel purportedly failed to inform Petitioner

about nor explains how counsel’s alleged omission would have placed her performance “outside

the wide range of professionally competent assistance.” Strickland v. Washington, 466 U.S. 668,

690 (1984) (defendant alleging ineffective assistance of counsel “must identify the acts or

omissions” alleged to be deficient). Moreover, Petitioner fails to allege that had he received

different advice, “he would not have pleaded guilty and would have insisted on going to trial.”

United States v. Fugit, 703 F.3d 248, 259 (4th Cir. 2012) (quoting Hill v. Lockhart, 474 U.S. 52,

59, 106 S. Ct. 366 (1985)). Rather, Petitioner asks that his conviction be vacated all together.

        Also, Petitioner explicitly waived in writing any Rehaif claim in the Waiver the parties

filed before Petitioner’s sentencing. A waiver is the intentional relinquishment or abandonment

of a known right. United States v. Robinson, 744 F.3d 293, 298 (4th Cir. 2014). It occurs when a

party “identifies an issue” and then explicitly declines to pursue it. Id. In the Waiver, Petitioner

acknowledged having “discussed the Rehaif decision with his attorney” and elected to stand by his

guilty plea. [CR Doc. 20 at 1]. Petitioner admitted that at the time he committed the § 922(g)

offense to which he pleaded guilty that he knew of his prohibited status. [Id. at ¶ 1]. Petitioner



                                                  6
affirmed that he entered his guilty plea to the § 922(g) offense “knowingly, intelligently, and

voluntarily.” [Id. at ¶ 2]. Most importantly, Petitioner waived “any right to contest his conviction

in any appeal or post-conviction action on grounds related to Rehaif.” [Id. at ¶ 4]. There is simply

no room for Petitioner to maintain his current claim under Rehaif. He knowingly abandoned any

right thereto and it will be dismissed. See Robinson, 744 F.3d at 298.

       In sum, Petitioner’s Rehaif claim is conclusory, insufficient as a matter of law, and has

been waived. It will be dismissed.

       The Petitioner’s motion to amend is granted insofar as the Court is aware of the decision

in United States v. Gary, 954 F.3d 194 (4th Cir. 2020), petition for cert. granted, 141 S. Ct. 974

(2021), and recognizes it has no impact on the Court’s decision here.

IV.    CONCLUSION

       For the foregoing reasons, the Court denies and dismisses Petitioner’s Section 2255 petition

and grants the Government’s motion to dismiss.

       IT IS, THEREFORE, ORDERED that:
       1.      Petitioner’s Amended Motion to Vacate, Set Aside or Correct Sentence under 28

               U.S.C. § 2255 [Doc. 3] is DENIED and DISMISSED.

       2.      The Government’s Motion to Dismiss [Doc. 6] is GRANTED.

       3.      The Petitioner’s Motion to Amend [Doc. 9] is GRANTED in accordance with the

               terms of this Order.

       4.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

                                                 7
              debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

              denied on procedural grounds, a petitioner must establish both that the dispositive

              procedural ruling is debatable and that the petition states a debatable claim of the

              denial of a constitutional right).

Signed: May 12, 2021




                                                   8
